DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US 2019/0006410) in view of Takewaki et al. (US 2006/0027931) (Takewaki).
In reference to claims 1-2 and 7, Takahashi teaches a solid-state image sensing device including a redistribution layer, a barrier layer and a plated power supply layer ([0006]). The plated power supply layer is a Cu film which is highly oriented to Cu(111) ([0007]-[0008]) (corresponding to a copper plating structure, comprising: at least one first copper layer comprising a (111) crystal plane). A plated Cu 50 is used as the redistribution layer and is in direct contact with the plated power supply layer 49 ([0049]; FIG. 5C) (corresponding to at least one second copper layer; the at least one second copper layer is located on and in direct contact with the at least one first copper layer).
	Takahashi further teaches the plated power supply layer is highly oriented to Cu(111) with a strength ratio of Cu(111)/Cu(200)≥200 ([0058]) (corresponding to a proportion of the (111) crystal plane in each of the at least one first copper layers is 36% to 100%).
Takahashi does not explicitly disclose the plated Cu comprises a non-(111) crystal plane or comprising a (111) crystal plane and a non-(111) crystal plane, as presently claimed. 
Takewaki teaches a semiconductor device including a first copper interconnection having a top surface thereof principally composed of (111) surface of copper and a second copper interconnection having the top surface thereof principally composed of (200) surface copper ([0016]). The top surface of the second copper interconnection is configured by (200) surface of copper, exposing large grains and therefore having a smaller number of boundaries (grain boundaries); this can reduce the number of grain boundaries which can serve as migration paths for voids and therefore effectively suppress the generation of stress-induced voids ([0017]). Takewaki further teaches the second copper interconnections have (200)-surface orientation (i.e., 100% (200)-surface orientation) ([0089]) (corresponding to at least one second copper layer comprising a non-(111) crystal plane; a proportion of the (111) crystal plane in each of the at least one second copper layers is 0% to 57%; the non-(111) crystal plane comprises a (200) crystal plane).
In light of the motivation of Takewaki, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to have the plated Cu of Takahashi be a plated Cu layer having a top surface principally composed of (200) surface copper, in order to reduce the number of grain boundaries which serve as migration paths for voids and therefore effectively suppress the generation of stress-induced voids.
Given that Takahashi in view of Takewaki teaches the plated Cu layer consists of (200)-surface orientation and the plated power supply layer is highly oriented to Cu(111) with a strength ratio of Cu(111)/Cu(200)≥200, as discussed above, it is clear a difference between the proportion of the Cu(111) in the plated power supply and the plated Cu layer is 5% or more (corresponding a difference between the proportion of the (111) crystal plane in each of the at least one first copper layer and the proportion of the (111) crystal plane in each of the at least one second copper layer is 5% or more).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claims 3 and 4, Takahashi in view of Takewaki teaches the limitations of claim 1, as discussed above. 
Takahashi in view of Takewaki discloses the claimed invention except for a thickness of each of the plated power supply layer and plated Cu being 1 µm to 276 µm. It would have been obvious to one having ordinary skill in the art at before the effective filing date of the presently claimed invention to modify the thickness of each of the plated power supply layer and plated Cu, including over the presently claimed range, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In reference to claim 5, Takahashi in view of Takewaki teaches the limitations of claim 1, as discussed above.
Takahashi in view of Takewaki discloses the claimed invention except for a total thickness of the plated power supply layer and plated Cu being 2 µm to 1 mm. It would have been obvious to one having ordinary skill in the art at before the effective filing date of the presently claimed invention to modify the thickness of the layers, including over the presently claimed range, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Where the only difference between a claim and the prior art is one of relative dimensional differences and there is no showing that the claimed device and the prior art would perform any differently, the claimed device is not patentably distinct from the prior art. Gardner v. TEC System, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Takahashi in view of Takewaki teaches the limitations of claim 5, as discussed above. FIG. 5C discloses two Ti/Cu film layers 49 (i.e., Ti barrier layer with plated power supply Cu film overlying the Ti barrier layer) with the plated Cu 50 located on and in direct contact with the film layer 49 (Takahashi, FIG. 5C; [0057]-[0058]; [0060]).
However, Takahashi and Takewaki either alone or in combination do not teach or suggest the plated power supply Cu film and the plated Cu layer are alternately stacked, as presently claimed.

Response to Arguments
In response to amended claims 1-4 and 6, the previous Claim Objections of record are withdrawn.

Applicant’s statement of common ownership in the Remarks filed 08/16/2022 at pages 8-9 and the Declaration filed 08/16/2022 declaring the disclosure of Chen (US 2020/0083539) was made by the inventor or joint inventor who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor has sufficiently disqualified Chen as prior art.

In response to amended claim 1, which now recites the at least one second copper layer is located on and in direct contact with the at least one first copper layer. Takewaki discloses a copper plating structure and semiconductor devices including the plating structure. Therefore, Takewaki is in the same field of endeavor as the present invention. However, Takewaki discloses a barrier metal between each of the first copper interconnections and second copper interconnects ([0063]; [0067]), therefore, Takewaki alone no longer meets the presently claimed limitations. Thus, the previous 35 U.S.C. 103 rejections over Takewaki are withdrawn. 
Applicant’s arguments filed 08/16/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784